Citation Nr: 0334837	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-02 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for duodenal 
ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from January 1963 to 
January 1965.

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 RO rating decision that 
confirmed a 10 percent rating for duodenal ulcer.  The Board 
remanded for additional development in June 1994.  By an 
October 1994 rating decision, the RO increased the rating to 
20 percent, effective from January 18, 1992.  The RO then 
advised the veteran, in a letter dated November 7, 1994, that 
"[s]ince the benefits sought in your notice of disagreement 
have been granted, your appeal has been withdrawn."  No 
further action was taken until the veteran filed another 
claim for increase in April 2001.  

In fact, the notice of disagreement filed in May 1992 did not 
specify the percentage disability evaluation that would 
satisfy the veteran's appeal, and the appeal, filed in July 
1992, stated in part, "I think I deserve at least 20 % or 
more".  Under AB v. Brown, 6 Vet. App. 35 (1993), where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  
Consequently, despite the RO's statement to the veteran that 
it had "withdrawn" his claim, the veteran's claim for 
increased rating has remained pending since January 1992.  It 
is, therefore, essential that the RO review the evidence of 
the veteran's disability since 1992 when reconsidering the 
veteran's claim.

It does not appear that the RO has attempted to obtain any VA 
treatment records for the period from October 1994 and July 
2001.  Any treatment obtained by veteran during this nearly 
seven-year span is certainly relevant to his claim for 
increased rating.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992) (VA records are constructively part of the record 
which must be considered).  The RO should also seek any 
recent treatment records, VA and private, relating to any 
ulcer symptoms. 

Additionally, in Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Court) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  There, the 
Court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, as additional development 
is necessary in this case, the RO must take this opportunity 
to inform the veteran that notwithstanding any information 
previously provided (including in a July 2001 letter), he has 
a full year to respond to a VCAA notice.

Accordingly, the Board REMANDS this case for the following 
actions:

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent. 

2.  Ensure that the veteran's complete VA 
medical records since October 1994, have 
been associated with the claims file.  

3.  Ask the veteran to provide the names 
and addresses of all private doctors and 
medical care facilities (hospitals, HMOs, 
etc.) that have treated him between 
October 1994 and 2001, and since April 
2002 (the last time private medical 
records were submitted).  Provide him 
with release forms and ask that he sign 
and return a copy for each health care 
provider identified (whose treatment 
records are not already contained within 
the claims file).  When the veteran 
responds, obtain records from each health 
care provider identified (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  Also inform the 
veteran that VA will continue 
adjudicating his claims without these 
records unless he is able to submit them.  
Allow an appropriate period of time 
within which to respond.  

4.  If the benefits sought on appeal 
remain denied, provide the veteran and 
his representative with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
and discussion of all pertinent laws, 
regulations, and diagnostic codes for the 
entire time the veteran's claim for 
increased rating has been pending.  Allow 
an appropriate period of time for 
response.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The law requires expeditious handling of all claims remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the CAVC.  
38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).


